Case 19-11365-KBO Doci1 Filed 06/18/19 Page 1 of 39

Fill in this information to identify the case:

United States Bankruptcy Court for the:
District of Delaware

| Case number (/f known): Chapter 15 QI Check if this is an
: amended filing

Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding = 1215

If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor's name and case number (If known).

 

4. Debtor’s name Mundo Media Ltd.

2. Debtor’s unique identifier For non-Individual debtors:
U Federal Employer Identification Number (EIN) —  —

MW other 846288108RC0002 _ Describe identifier Ontario Business Number

 

For individual debtors:

LJ Social Security number: xxx — xx-

LJ Individual Taxpayer Identification number (ITIN): 9 xx -— xx —

(} Other . Describe identifier

 

 

3. Name of foreign
representative(s)

4, Foreign proceeding in which . . ;
appointment of the foreign Receivership of Mundo Media Ltd, et al., CV-19-00617777-00CL, in the

representative(s) occurred Ontario Superior Court of Justice, Commercial List

 

5. Nature of the foreign
proceeding Check one:
UO Foreign main proceeding
a Foreign nonmain proceeding

Foreign main proceeding, or in the alternative foreign nonmain proceeding

A certified copy, translated into English, of the decision commencing the foreign proceeding and

proceeding appointing the foreign representative is attached.

1]

C} A certificate, translated into English, from the foreign court, affirming the existence of the foreign
proceeding and of the appointment of the foreign representative, is attached.

O

Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
representative is described below, and relevant documentation, translated into English, is attached.

 

 

7. Is this the only foreign CJ No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
proceeding with respect to debtor is pending.)
the debtor known to the W ves

foreign representative(s)?

Official Form 401 Chapter 15 Petition for Recognition of a Foreign Proceeding page 1
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 2 of 39

Debtor Mundo Media Ltd.

 

Name

8. Others entitled to notice

9. Addresses

10. Debtor’s website (URL)

11. Type of debtor

Official Form 401

Attach a list containing the names and addresses of:

Case number tif knawn),

 

(i) all persons or bodies authorized to administer foreign proceedings of the debtor,

(ii) all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this

petition, and

(iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.

Country where the debtor has the center of its
main Interests:

Canada

Debtor's registered office:

120 East Beaver Creek Road Suite 200

 

 

Individual debtor's habitual residence:

Number Street

 

 

 

P.O. Box

Richmond Hill ON L4B 4V1
City State/Province/Region ZIP/Postal Code
Canada

Country

Address of forelgn representative(s):

100 Adelaide Street West

 

 

 

 

 

 

 

Number Street Number Street
P.O. Box P.O. Box
Toronto ON MB5H OB3
City State/Province/Region ZIP/Postal Code City State/Province/Region ZIP/Postal Code
Canada
Country Country

https:/Avww.mundo.net/

 

Check one:

V4 Non-individual (check one):

wi Corporation. Attach a corporate ownership statement containing the information

described in Fed. R. Bankr, P. 7007.1.
C) Partnership
L) Other. Specify:

 

Q) Individual

Chapter 15 Petition for Recognition of a Foreign Proceeding

page 2
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 3 of 39

Debtor Mundo Media Ltd,
Name

42, Why Is venue proper in this
district?

13. Signature of forelgn
representative(s)

Case number if inown),

Check one:
Debtors principal place of business or principal assets in the United States are In this district.

Q

Debtor does not have a place of business or assets in the United States, but the following
action of proceeding in a federal or state court Is pending against the debtor in this district:

 

Ifneither box Is checked, venue Is consistent with the interests of justlcs and the convenlence
of the parties, having regard to the rellef sought by the foreign representative, because:

Q

 

| request relief in accordance with chapter 15 of title 11, United States Code.

| am the fareign representative of a debtor in a foreign proceeding, the debtor is eligible for the

relief sought in this petition, and | am authorized to file this petition.

| have examined the information in this petition and have a reasonable belief that the
information is true and correct.

| deciare under penalty of perjury that the foregoing Is true and correct,

x

Signature of foreign representative

Stuart Clinton
Printed name

Senior Vice President

Emst & Young Inc.
Executed on

 

MM (OD/. Y¥YY

  

*¢
ignature of foreign representative

wpe (6, ZalF

MM FOWL YYTY

Executed on

14. Signature of attorney

 

Solely Its capacity as Recelver, Manager and
Foreign Representative, and not In its personal or

art: Ch da fa LA

SE
Printed name

 

 

 

 

 

Md Date
Crt Lorin for foreign representative
Derek C, Abbott
Printed name
Morris, Nichols, Arsht & Tunnell LLP
Firm name
4201 N. Market Streat, 16th Floor
Number Street
Wilmington DE 19801
City Stata ZIP Code

(302) 658-8200

dabbott@mnat.com

 

Contact phona Email address
3376 DE
Bar number State

Official Form 401

Chapter 15 Petition for Recognition of a Foreign Proceeding

page 3
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 4 of 39

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re Chapter 15
Mundo Media Ltd., et al., Case No. 19- ( )
Debtors in a Foreign Proceeding. ' Joint Administration Requested

 

CONSOLIDATED VERIFIED LIST
PURSUANT TO FED. R. BANKR. P, 1007(a)(4), 1008, AND 2002(q)

Pursuant to Rules 1007(a)(4), 1008, and 2002(q), the attached list contains the
names and addresses of the following:

(i) all persons or bodies authorized to administer foreign proceedings of the
Debtors;

(ii) all parties to litigation pending in the United States in which any Debtor is
a party at the time of filing of the petition, and

(iii) _ all entities against whom provisional relief is being sought under § 1519 of
the Bankruptcy Code.

The attached list also contains the names and addresses of all known creditors and

contract-counterparties of the Debtors in the United States.

 

The Debtors and the last four digits of their U.S. Federal Employer Identification Numbers or
other unique identifier are as follows: Mundo Media Ltd. (Business No. 846288108RC0002);
2538853 Ontario Ltd. (Business No. 749181723); M Zone Marketing Inc. (6400) (FEIN); and
AppThis Holdings, Inc. (2325) (FEIN). The Debtors’ mailing address is 120 East Beaver Creek
Road, Richmond Hill, Ontario, Canada L4B 4V1. The Receiver and Foreign Representative is
Ernst & Young Inc., 100 Adelaide Street West, Toronto, Ontario, Canada M4H 0B3.
Case 19-11365-KBO Doci1 Filed 06/18/19 Page 5 of 39

I declare under penalty of perjury under the laws of the United States of America

that the information in the attached list is true and correct.

Ernst & Young Inc.

Solely in its capacity as court-appointed Receiver,
Manager and Foreign Representative, and not in its
personal or corporate capacity

Dated: June 18, 2019 per: SSA

Toronto, Ontario Stuart Clinton
Senior Vice President
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 6 of 39

List of entities entitled to notice pursuant to Bankruptcy Rules 1007(a)(4) and 2002(q)

 

All persons or bodies authorized to administer foreign proceedings of the Debtors.

Receiver:

Ernst & Young Inc.

100 Adelaide Street West
Toronto, Ontario M5H 0B3
Canada

All parties to litigation pending in the United States in which either Debtor is a party at the

time of filing of the petition.

None.

All entities against whom provisional relief is being sought under § 1519 of the Bankruptcy

Code.

None.

All known creditors and contract-counterparties of the Debtors in the United States.

MGCash Media Ltd
1 Mapp Street, 3rd Floor
City Belize, Belize

Mappstreet

Neternality Ltd, #1 Mapp Street
2 Sofoulli Street

Chanteclair House 8th F]

PO Box 21814

Belize

Wafra Media
Geneva Place
Waterfront Drive

PO Box 3469

Road Town, Tortola,
British Virgin Islands

Clearvelvet Trading Ltd. (Spartacs)
Trident Chambers

PO Box 146

Road Town, Tortola,

British Virgin Islands

Grandmobi - Superlink
49 Captain Petko Voyvoda Str.
Bulgaria, Varna 9000

Libertap Ltd.
Buzludzha str 19
Floor 2

Bulgaria, Varna 9000

Adxmi - POF

17F, Youmi Technology Building
No.26 Qinglan Street HEMC
Panyu District, China
Case 19-11365-KBO Docl

Appcoach - POF - Premium
Rm 20A Kiu Fu Comm Bldg 300
Lockhart Rd., China

Adview POF

Rm A 20 F Seabright Plaza 9-23
Shell Street North Point

Hong Kong, China

HK Smarter Mobi

Technology Co., Limited
Room 1501(652), 15/F

Spa Centre, 53-55 Lockhart Rd
WAN CHAI, HK, China

Hong Kong Zhiqu
Interconnected Technology
Beijing, China

IonTap Limited

79 Spyrou Kyprianou Protopapas Bldg
2nd Fl. Off. 310

3076 Limassol, Cyprus

Epom Ltd

Nancy Whiticker House

7 Old Street

Roseau, Commonwealth of Dominica 00109

Upah (Mobinner OU)
Sepapaja tn 6
Tallinn 15551, Estonia

AdXperience
267 boulevard Pereire
75017 France

Gamespipe
Béckmannstrabe 15
20099 Hamburg, Germany

Mobiletraffic.de - Redirect Traffic
Josef-Orlopp-Strake 55
10365 Berlin, Germany

Filed 06/18/19 Page 7 of 39

Weever Media
Tieckstrasse 37
10115 Berlin, Germany

ADHAZE
Suite 925a, Block 8/9
Europort, Gibraltar GX11 LAA

Katamedia INC
Room 2901-CT2
Van Khe, Hanoi
Vietnam

Hitcell - Redirect Traffic

63 Hoi Yuen Road, Kwun Tong
Fook Cheong Building

Room 611

Kowloon, Hong Kong

IWOOP Limited

New Tech Plaza

34 Tai Yau Street, San Po Kong
Room 2303

Kowloon, Hong Kong

Boiling Point (Hong Kong)
Information Technology

Rm 1802B-A1, Fortress Tower
250 King's Road, North Point
Kowloon, Hong Kong

CrowMobi

Room 2303, New Tech Plaza
34 Tai Yau Street

Kowloon, Hong Kong

Turbo B Mobi

Room 2303, New Tech Plaza
34 Tai Yau Street

Kowloon, Hong Kong
Case 19-11365-KBO

Mobrider

Room 2303, New Tech Plaza
34 Tai Yau Street, San Po Kong
Kowloon, Hong Kong

JungleTap

Suite 1404 Tung Wai Commercial Bldg
109-111 Gloucester Rd

Wan Chai, Hong Kong

SpartaMobile LLC

Suite 1404 Tung Wai Commercial Bldg
109-111 Gloucester Rd

Wan Chai, Hong Kong

Doberman Media

Suite 1404 Tung Wai Commercial Bldg
109-111 Gloucester Rd

Wan Chai, Hong Kong

Click2Install - API

337, 3rd Floor, JMD Megapolis
Sector - 48

Gurugram, Haryana 122018
India

Click 2 Commission
Redirect Traffic (ZM)

B 33 7C

Molarband Extn., 110040
India

CollectCent

Business Cntr, Al Shmookh Bldg
UAQ Free Trade Zone

UMM AI Quwain

India

AdCounty - Superlink

S.N. Tower, D-41

Shanti Path, Jawahar Nagar
Bangalore, 302004

India

Doc 1 Filed 06/18/19 Page 8 of 39

Mars Technologies Ltd.

2 Maskit Street

Building D, 4th Floor

PO Box 4178

Hertzeliya Pituah Business Park,
Israel

WhiteSmoke (GMS Digital) (Omnivid)
20 Raoul Wallenberg Street

Tel Aviv, 6971916

Israel

Polygon Media Ltd.

28 Ehad Haam Street
Tel Aviv-Jaffa, 6514107
Israel

Luminati

3 Hamahshev Street
Beit Ariel-Ground floor
Netanya, 4250713
Israel

Vidstart LTD

3 Rothschild Blvd
Tel-Aviv Yafo, 6688106
Israel

display.io

3 Ahuzat Bayit

Tel Aviv-Jaffa, 6514302
Israel

U.M. Unimedia Ltd (Amonetize)
4 Bezalel Street

Ramat Gan, 5252104

Israel

Fyber Monetization LTD
4 Hapsagot Street

PO Box 3102

Petah Tikva, 4951447
Israel
Case 19-11365-KBO Docl

Go With Media (Tha Big M)
45 Sderot Rothschild

Tel Aviv, 6578403

Israel

Ad-Topia

5 Kineret St., 21st Floor, Box 81
Bnei Brak, 5126237

Israel

Maple Team Ltd

5 Kineret St., 21st Floor, Box 81
Bnei Brak, 5126237

Israel

Matomy Media Group (MobFox)
6 Hanechoshet Street

Tel Aviv, 6971070

Israel

Advand Media
7 Rival Street
Tel Aviv,
Israel

Web3 LTD

B.S.R. 3 Bilding

5 Kinert, 21st Floor
Bnei Brak, 5126237
Israel

Glispa

BS Building

24 Saadia Gaon Street
Israel

KPM Technologies

Derech Menachem Begin 121
Tel Aviv, 6701203

Israel

App Next LTD

Derech Sheshet HaYamim 30
Bnei Brak, 64739

Israel

Filed 06/18/19 Page 9 of 39

Oxillon Ltd

Toyota Building 65 Yigal Alon St
Tel Aviv

Israel

Misky Ads
Indranu iela 14 - 1
Riga, LV-1012
Latvia

Media Pro Services
5-11, avenue Gaston Diderich
L-1420 Luxembourg

AdInAll Superlink
BC Unit,10th Floor
Sunshine Tech Plaza
1088 Wuding Rd
Amsterdam,
Netherlands

AdGoji (MillMobile BV)
Oostenburgergracht 17D
Amsterdam, 1018NA
Netherlands

Pocket Media
WG-Plein 303
Amsterdam, 1054 SG
Netherlands

Mobchain

50th Street, Global Plaza Tower
19th Floor, Suite H

Panama City,

Republic of Panama

eGentic

1 Maritime Square

#11-19 Harbourfront Centre
Singapore, 099253
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 10 of 39

Xapads Media Pte. Ltd.
11 North Bridge Road
08-18 Peninsula Plaza
Singapore, 179098

Adstart Media Pte. Ltd.
2 Leng Kee Road
#04-09 Thye Hong
Singapore, 159086

Wewe Media Group Pte Ltd

82 Ubi Avenue 4

#06-04 Edward Boustead Centre
Singapore, 408832

Add Value Media S.L.
Calle Princesa 2 Planta 7 Oficina 6
28008 Madrid, Spain

Mobobeat (Millionaire Network, $.L.U.)
PSJE Fundacién, No 15

Planta 3, PTA. 7

28028 Madrid, Spain

MobiVisits (Unprecedented Media Ltd)
GF, Gold & Diamond Jewelry Park
Dubai,

UAE

Platform Nine Ltd

44 North Road

Floor 5 & 6, Tower Point
Brighton, BNI 1YR
United Kingdom

In Alignment Ltd
Kent Enterprise House
| The Links

Herne Bay, CT6 7GQ
United Kingdom

UpRaiser - SuperLink
Suite 1, 5 Percy Street
Fitzrovia, WIT 1DG
United Kingdom

BravAds

Juncal 1437 - Office 202
Montevideo, 11100
Uruguay

GreenApp - API
Ngoc Lac

Thanh Hoa, 440000
Viet Nam

Offers Advert Goal

2102 Rice City, Hoang Mai
Hanoi, 100000

Viet Nam

LeSha Media LTD
Tzahal 47/6
alex@le-sha.com

mSales Ltd.

48, Stella Maris Street
Silema, SLM1765

Malta
monetization@msales.com

Slavia Mobile Limited

Tung Wai Commercial Bldg 109-111
Suite 1404

Gloucester Road

Wan Chai, Hong Kong
alina@slaviamobile.com

PubNative - API
Greifswalder Str. 212

10405 Berlin, Germany
Andras.konfar@pubnative.net

PulsarAds Superlink
Pobrezni 394/12

Karlin, Praha 8

Prague, 18600

CZ

andrew @pulsarads.com
Case 19-11365-KBO Docl

DigGoods

Unit 806 8/F, Tower IT
Cheung Sha Wan Plaza
833 Cheung Sha Wan Rd
Kowloon, HK 999077
China
andylee@diggoods.com

MobHammer

79 Spyrou Kyprianou Avenue
Protopapas Bldg

2nd FI, Office 201

3076 Limassol, Cyprus
a.chugueva@mobhammer.com

Elementr

27 Kaiser- Wilhelm-Ring
50672 Berlin, Germany
Chiara.garelli@elementr.media

MobVault Limited

Room 2908, New Tech Plaza
34 Tai Yau Street

Kowloon, HK
d.roxhko@mobvault.com

Torpedo Marketing LTD
106 Premium Building
Mahe
david@torpedomedia.net

APP247 (izApps)
123 Linh Duong
Hoang Mai,
Vietnam
dvtvnn@gmail.com

Binary Media

ul. Buzludza 19 et.2
Varna, 9000
dmitry@grandmobi.com

Filed 06/18/19 Page 11 of 39

IKMY Co, Limited

Flat/Rm A 20/F Kiu Fu Comm
Bldg 300 Lockhart Road

Wan Chai, Hong Kong

China
Fred.qin@dotinapp.com

Gasmobi

C/Nufiez de Balboa 120
28006 Madrid, Spain
fizwanck@gasmobi.com

Mobifar - BOF

Unit 7, 10/F, Block 1
33 Canton Road, TS
Hong Kong, 999077
China
funny@mobifar.com

Lambadapp - BOF
David Saharov 3
Rishon Lezion, 7570703
Israel
gal@lambadapp.com

TargetMedia Appwall
Itzhak Rager 9

Beer Sheva, 8489506
Israel
gil@targetmedia-ads.com

Affinlynx

nr 194 lok, 2 miejse.
Wroclaw kod 50-302
Poland
hanna@affilynx.com

Leaddaway (Techido Ltd)
Yehuda Halevi 90

Tel Aviv

Israel

Ido. l@leaddaway.com
Case 19-11365-KBO Docl

Spicy Digital - Superlink

Uruguay 469, 8vo B.

Juan Diaz de Solis 1860 Sto 501
Ciudad Autonoma de Buenos Aires,
Buenos Aires 1015
juan@spicydigital.net

CP!Traffic.com

Room 2303, New Tech Plaza
Tai Yau Street

San Po Kong, Kowloon
China

julia@cpitraffic.com

Appaniac

Room 2303, New Tech Plaza
34 Tai Yau Street

San Po Kong, Kowloon
Hong Kong
kate@appaniac.com

Gap Mobi

Hoang Mai, Ha Noi
Vietnam
info@gapmobi.com

Seko Media (Mobbty)
kemhaanlaan 22
Noord-Holland 1761XG
Netherlands
koen@sekomedia.com

minimob

340 Kifissias Ave

Neo Psychiko

Athens, 154 51

Greece
k.grapsas@internetq.com

8LIONS

Unit A, 10/F, Lokville Commercial
Bldg 25-27 Lock Road,

Tsim Sha Tsui

Kowloon, Hong Kong
k.kuleshova@8lions.agency

Filed 06/18/19 Page 12 of 39

Billy Mob (Julius Lads S.L.)
Amigo 11 6* planta

8021 Barcelona, Spain
lionel@billymob.com

Mobile4u

28/132 Dai Linh

Trung Van

Nam Tu Liem

Hanoi, 100000

Vietnam
Bruce.tran276@gmail.com

graylock media BV
Buitenrustpad 11 hs

1097 MX

Amsterdam, 1097
Netherlands
advertiser@graylock.media

Mobrand - API (EG)
Avenida Eng. Duarte
Pacheco Amoreiras

Torre 2 - 17D Libson, Spain
networks@mobrand.com

CallWith.Me

Calle de la Laguna del Marquesado
Marquesado

11870 Madrid, Spain
Luka.hajdin@callwith.me

Mobfolio
Ben Ezra 5
mark@mobfolio.com

Ads Targets- BOF
Ukmerges str. 22

49315

Lithuania

Mranhminh1 15@gmail.com
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 13 of 39

Lambda - BOF

Unit 04, 7/F, Bright Way Tower
No. 33 Mong Kok Rd
Kowloon, Hong Kong

China

miya@appslambda.com

Royal Mobile - BOF

KV9 Dong Da

Quy Nhon, Binh Dinh 590000
Nguyendinhtran.royal.1996@hotmail.com

LineAds - BOF

Nam Giang Nam Dan

NgheAn,

Vietnam

Nguyenhoangdanh. lineads@gmail.com

Rulead LP

Suite 5076

15 Bell Street

St. Andrews Fife, KY16 9UR
Scotland

olha@rulead.com

Giftsend Media

30 Tran Duong

Quy Nhon

Binh Dinh 590000
Vietnam
admin@giftsendmedia.com

Adstacks

Plot 427, Ist Floor
Udyog

Gurgaon, Haryana
India
ritesh@adstacks.in

10

RedClickStar Ventures

702 Seventh F] in Block- 19
“Pure Magic"

Bangalore, 560103

India
rohan@redclickstarventures.com

Dofun (Langworth Holdings Limited)
10/F, HongKong Offshore Ctr No. 28
Austin Avenue

Tsim Sha Tsu

Wan Chai, Hong Kong

China

joey@dofunapps.com

Tyroo ONE API (SVG Media)
Plot 7C, Sector 18

Maruti Industrial Area

HUDA

Gurgaon, Haryana 122015
India

Sameer.j@tyroo.com

Brus Media

Suite 6/36 Agnes St

Fortitude Valley, Queensland 4006
Australia

shon@brusmedia.com

FuriousAds Limited

Suites 41/42, Victoria House

26 Main Street

Gibraltar, GX11 IAA
Simon.al-masud@furiousads.com

Markopros Media LLP

B 33 7C, Molarband Extn
Badapur

New Delhi, 110040

India
mobile@click2commission.com
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 14 of 39

AdCanopus Digital Media Pvt. Ltd.
#555, Axis Pedegal, Ist Fl

JP Nagar 3rd Phase

9th Cross

Bangalore, 560078

India

sumit@adcanopus.com

MobiSummer

Rm 20A, Kiu Fu Commercial Bidg
300 Lockhart Road

Wan Chai, Hong Kong

China

susie@mobisummer.com

Traffic Company 2019
Ceresweg 38

8938 BG

Leeuwarden, 8938

NL

tjeerd @trafficcompany.com

SeekApp

447 Ho Hoc Lam Binh Tan
Ho Chi Minh, 700000
Vietnam
affiliates@seekapp.net

Mintegrated Limited

34 Tai Yau Street

San Po Kong, Kowloon
China
v.zhyliak@mintegrated.com

OctoLead

ul. Jednosci Narodowej 194/2
Wroclaw, 50-302

PL

alina@octolead.com

11

Chicken Ads

Unit 13, 18th Fl, Tower B, Southmark
11 Yip Hing Street

Wong Chuk Hang

Hong Kong,

China

zhangxiao@chickenads.com

Pretio Interactive (v)
1124 Vancouver Street
Victoria, BC V8V 3W2
Canada

ClearPier Inc.

121 Richmond St W
Suite #1300

Toronto, ON M5H 2K1
Canada

Adcommunal - Super Link
12285 Yonge Street
Richmond Hill, ON L4E 5C4
Canada

Advinteo Inc.

130 King Street West
Toronto, ON M5X 1E3
Canada

AddictiveAds Inc.
15225 104 Ave
Surrey, BC V3R 6Y8
Canada

BluMobia - POF

2545 Rue de Lorimier
Longueuil, QC J4K 3P7
Canada

CPA Jam (Itera Trade LP)
77 McClintock Cres
Thornhill, ON L4J 288
Canada
Case 19-11365-KBO Docl

BlamMob Limited

13/1 Line Wall Road
Gibraltar, GX11 LAA
a.bykov@blam.mobi

Clickky - API
Metallistov st.20
Business Center «Veda»
Kiev, 3058

Ukraine

er@clickky.me

Bidsopt Pte. Ltd.

1 Raffles Place

#41-01 One Raffles Place
Singapore, 048616
rajesh@bidsopt.com

Spiroox Media $.L.

Paseo de la Castellana 143
28046 Madrid, Spain
Teresa.sacristan@spiroox.com

InMobi Pte Ltd

30 Cecil Street

Singapore, 049712

Ascend Video (v)

PO Box 166

Deefield Beach, FL 33441
Vibhor.singhal@inmobi.com

Amazon Web Services
PO Box 84023
Seattle, WA 98124-8423

LAZ Parking
PO Box 912998
Denver, CO 80291-2998

Admediary
1000 Woodbury Rd
Woodbury, NY 11797

Filed 06/18/19 Page 15 of 39

Impression Digital Media
1001 Texas Avenue
Houston, TX 77002

Plexus Studios Inc.
10401 Venice Blvd
Suite 296

Los Angeles, CA 90034

AdsMain - Super Link
1072 Bedford Ave, PMB107
New York, NY 11216

ReGaming LLC
1077 E. Sahara Ave
Las Vegas, NV 89104

Media 122

120 Newport Center Drive
Suite 226

Newport Beach, CA 92660

Vertoz, Inc.
132 West 31st St, 15th Floor
New York, NY 10001-3437

Pub Ventures Media
149 E 23rd St #1827
New York, NY 10010

Media Breakaway (redirect.com)
1490 W. 121st Ave

Suite 201

Denver, CO 80234

Digital Envoy

155 Technology Parkway
Suite 800

Peachtree Corners, GA 30092

VidMoolah

16035 NE 117th Way
Redmond, WA 98052

12
Case 19-11365-KBO Docl

VideoMize LLC
17337 Ventura Blvd #108
Encino, CA 91316

Mack Life Media (v)
18865 State Road 54
Lutz, FL 33558

FreshCPA, LLC
18922 Autumn Lake Blvd.
Bayonet Point, FL 34667

Bidswitch
19 West 24th Street
New York, NY 10010

YouAppi INC

2 Embarcadero Center

Suite 2310

San Francisco, CA 94111-3919

Adperio

2000 S. Colorado Blvd - Tower 1
Suite 7000

Denver, CO 80222

Advolution
2301 Chapel Plaza Ct #2
Columbia, MO 65203

Blue Rooster Media, Inc.
2355 Westwood Blvd. #631
Los Angeles, CA 90064

AdGate Media LLC
241 W 37 St., Suite 1207
New York, NY 10018

ulnterview, Inc.

27 West 20th Street
Suite 602

New York, NY 10011

Filed 06/18/19 Page 16 of 39

LKQD

27422 Portola Parkway
Suite 350

Foothill Ranch, CA 92610

App Samurai Inc.
28 2nd Street, 3rd Floor #3216
San Francisco, CA 94105

Industry
3001 Brighton Blvd.
Denver, CO 80216

BitTorrent, Inc.
303 2nd St., Ste S200
San Francisco, CA 94107

RTBstar LLC
304 S. Jones Blvd #552
Las Vegas, NV 89107

Blue Track Media
3824 Cedar Springs Rd #801-1448
Dallas, TX 75219

Blue Fox - API
411 Main Street Chico
Chico, CA 95928

Thryve Media, LLC
50 Colburn Road
Wellesey Hills, MA 02481

Green & Ever Growing
6540 S Locust Way
Englewood, CO 80111

AppAve - API
664 Peachy Canyon Circle #203
Las Vegas, NV 89144

Bucksense

711 S Carson St., Suite 4
Carson City, NV 89701

13
Case 19-11365-KBO Docl

Beachside Media Network
7115 Geary Blvd #1
San Francisco, CA 94121

CPA Lead

7251 W Lake Mead Blvd.
Suite 300

Las Vegas, NV 89128

AirPush Inc.

7900 E. Union Ave
Suite 1100
Denver, CO 80237

MotorMobile

8550 West Charleston Blvd
Suite 102-218

Las Vegas, NV 89117

BoldScreen Media (v)
86 Long Court, Suite B
Thousand Oaks, CA 91360

engageBDR
9000 Sunset Blvd, 5th Floor
West Hollywood, CA 90069

Adsfast LLC
9030 West Sahara, Suite 669
Las Vegas, NV 89117

Mobiprofit

9811 W Charleston Blvd
Suite 2-538

Las Vegas, NV 89117

LeadID
aleyce@leadid.net

KPMBRO — POF
Lee.g@kpmbro.com

TimeBucks
anthony@lkinternational.net

Filed 06/18/19 Page 17 of 39

Integrado (Carrier App Traffic)
1312 17th Street #159
Denver, CO 80202

blake@carrierapptraffic.com

Redirect.com

1490 W. 121st Ave.
Suite 201

Westminster, CO 80234
brian@redirect.com

MOBYoung
Cody.wang@mobyoung.com

Tapgerine LLC

664 Peachy Canyon
Circle #203

Las Vegas, NV 89144
dmitry@tapgerine.com

SmarterChaos - SC Redirect (MI)
doug@smarterchaos.com

Traffic Jam Media redirect traffic
100 N. Brand Blvd. #405
Glendale, CA 91203
eric@trafficjammedia.com

Doble Via Latam (v)

Sound S.A. Adrian

Jara Casi Tomas Rufinelli
fiorella@doblevialatam.com

AtaviMedia
Hiromihasegaw.a.apps@outlook.com

Axon Media Group, LLC
1099 18th Streeet

Suite 3050

Denver, CO 80202
jaz@axonmediagroup.com

JoyDream Technology Co., Limited
lixiaoqing@joydream.cn

14
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 18 of 39

AppClients

717 Market Street, #406
Lemoyne, PA 17043
jdavis@appclients.com

StartApp

584 Broadway, Suite 1206
New York, NY 10012
julia@startapp.com

50Mango

541 Jefferson Ave., Suite 100
Redwood City, CA 94063
sales@50mango.com

AppTap, Inc.
5301 Blue Lagoon Drive, Suite 180
Miami, FL 33126

Sales-ops@apptap.com

Best CPI - BOF
Bestcpi.ltd@outlook.com

Viking Media — POF
luisa@vikingmedia.mobi

Life IOS — BOF
Marylewis8715@gmail.com

Krispo Media BOF
mohit@krispomedia.com

TopAsiaOffer — BOF
Doan.topasiaoffers@outlook.com

SboxMedia — SL
Ceciliawang0394@outlook.com

TeamCPAlead — SL
Nguyenkien0390@hotmail.com

TopApp51 — POF
Nguyenvanthang.topapp5 | @hotmail.com

15

Cooins Mobile

Suite 2405, Progress Commercial Bldg
Causeway Bay

9 Irving Street

Hong Kong

olga@cooins.mobi

Revenue Raceway, Inc (Afftrack)
712 H Street NE

Suite 1139

Washington, DC 20002
pcaramanica@thwayholdings.com

Appult - BOF
rimata@appult.com

AppsMobile

753 Edgewood Ave NE,
Atlanta, GA 30307
Robertreyes7492@gmail.com

AdValue - Super Link
ron@adadvalue.com

Smarter Wireless Communication
janine. bian@smarter-wireless.net

Offerseven LLC

1930 Village Center Circle #3-205
Las Vegas, NV 89134
svetlana@offerseven.com

NA ST Team - Super Link
jinrakal@gmail.com

Adferns

8, The Green

Suite A

Dover, DE 19901
Tanya.paul@adferns.com
Case 19-11365-KBO

Aptitude Media, Inc.
2407 S. Congress Ave
Suite E #135

Austin, TX 78704
info@aptitude-media.com

OGMobi LLC

222 W. Merchandise Mart Plaza
Suite 1212

Chicago, IL 60654
tom@ogmobi.com

AffiCPI - BOF
Naples, FL 34101
trieuvanmanh@afficpi@outlook.com

FusionCash

10122 Halawa Dr.

Huntington Beach, CA 92646
tyler@fushioncash.com

Caffe Media

228-238 Queen's Rd Centra
#19-08, Prudential Tower
valery@caffemedia.com

Cheetah — POF
wadebrogdon@cmcm.com

Huvle.ine
mchama@huvle.com

Silicon Valley Bank
Attn: Leeann Overstreet
2400 Hanover Street
Palo Alto, CA 94304
loverstr@svb.com

STACK Media Inc.

Attn: Nick Palazzo

1228 Euclid Avenue, Suite 1000
Cleveland, Ohio 44115
Nick.palazzo@stack.com

16

Doc 1 Filed 06/18/19 Page 19 of 39

Vital One Health Plans Direct, LLC
16250 NW 59 Ave., Suite 208
Miami Lakes, FL 33014

Social Concepts
10 California Street
Redwood City, CA 94063

Medley
910 E. Hamilton Ave., Suite 600
Canpbell, CA 95008

Blizzard Entertainment Inc.
1 Blizzard Way
Irvine, CA 92618

Digital Thrive
3005 S. Lamar Blvd, D109 #128
Austin, TX 78704

W4 LLC
2644 30th St., Suite 100
Santa Monica, CA 90405
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 20 of 39

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re Chapter 15
Mundo Media Ltd., et al., Case No. 19- ( )
Debtors in a Foreign Proceeding. | Joint Administration Requested

 

CORPORATE OWNERSHIP STATEMENT
The following corporate ownership statement is made pursuant to Rules
1007(a)(4) and 7007.1 of the Federal Rules of Bankruptcy Procedure:
° With the exception of AppThis Holdings, Inc., the Debtors are directly or
indirectly wholly owned by Mundo Inc.
° The following corporate entities own 10% or more of a class of Mundo Inc.’s
equity interests:
© 2441519 Ontario Inc. (Common Shares);
© 2441518 Ontario Inc. (Common Shares);
Oo 2441516 Ontario Inc. (Common Shares);
© Mansfield International Trade Ltd. (Class B Shares); and
o Four Kids Investment Fund LLC (Class B Shares).
e The following corporate entities own 10% or more of AppThis Holdings, Inc.’s
equity interests:

o 11281828 Canada Inc.

 

The Debtors and the last four digits of their U.S. Federal Employer Identification Numbers or
other unique identifier are as follows: Mundo Media Ltd. (Business No. 846288108RC0002);
2538853 Ontario Ltd. (Business No. 749181723); M Zone Marketing Inc. (6400) (FEIN); and
AppThis Holdings, Inc. (2325) (FEIN). The Debtors’ mailing address is 120 East Beaver Creek
Road, Richmond Hill, Ontario, Canada L4B 4V1. The Receiver and Foreign Representative is
Ernst & Young Inc., 100 Adelaide Street West, Toronto, Ontario, Canada M4H OB3.
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 21 of 39

o 2683661 Ontario Inc.
I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.
Ernst & Young Inc.
Solely in its capacity as court-appointed Receiver,

Manager and Foreign Representative, and not in its
personal or corporate capacity

Dated: June 18, 2019 per: SHI

Toronto, Ontario Stuart Clinton
Senior Vice President
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 22 of 39

TTEST QUE CE
{8 TO CERTIFY THAT ThiS LA PRESENT A

HoCte NY, EACH PAGE OF DOCUMENT, Pon
WHIC HS STAMPED WITH THE DES PAGES

EURE
“hAL G! THE SUPERIOR COURT © SCEAU DE DE LA COUR SUPERI
a ete AT TORONTO, A DE URTIGE A TORONTO, ES UN UNE
‘aa COPE

 

“THE DOCUMENT DU DOCUMENT
eos OFFICE DANS Ce aye.
({E0 AT JORONT 2S oar oF ee
1 alT ATQRONTO JOUR DE tice Court File No.: CV-19-00617777-00CL
t attar, Superior ‘Court of Jus
HEGIAAAR GREFFIE ONTARIO
SUPERIOR COURT OF JUSTICE
(COMMERCIAL LIST)
THE HONOURABLE M R ‘ ) TUESDAY, THE 9"
Le )

JUSTICE aa {\LLO DAY OF APRIL, 2019

me f | “jt us THE MATTER OF Section 101 of the Courts of Justice Act, R.S.O. 1990 ¢.C.43,

: 4s . yf “as amended, and in the matter of Section 243(1) of the Bankruptcy and Insolvency Act,

rh ge Fy S| R.S.C, 1985, c, B-3, as amended
. . wife ‘ef

*

BETWEEN:

ROYAL BANK OF CANADA
Applicant
- and -

MUNDO MEDIA LTD., MUNDO INC., 2538853 ONTARIO LTD., 2518769 ONTARIO
LTD., 2307521 ONTARIO INC., 36 LABS, LLC., ACTIVE SIGNAL MARKETING, LLC,
FIND CLICK ENGAGE, LLC, FLI DIGITAL, INC., MUNDO MEDIA (US), LLC,

M ZONE MARKETING INC,, APPTHIS HOLDINGS, INC., MOVIL WAVE S.A.R.L,,
MUNDO MEDIA (LUXEMBOURG) S.A.R.L., and MOGENIO S.A.

Respondents

ORDER
(appointing Receiver)
THIS APPLICATION made by Royal Bank of Canada (the “Applicant” or the “Bank”)
for an Order pursuant to section 243(1) of the Bankruptcy and Insolvency Act, R.S.C. 1985, c. B-
3, as amended (the “BIA”) and section 101 of the Courts of Justice Act, R.S.O, 1990, c. C.43, as
amended (the “CJA”) appointing Emst & Young Inc. as receiver and manager (in such

capacities, the “Receiver”) without security, of all of the assets, undertakings and properties of
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 23 of 39

= Diss

Mundo Media Ltd., Mundo Inc., 2538853 Ontario Ltd., 2518769 Ontario Ltd., 2307521 Ontario
Inc., 36 Labs, LLC., Active Signal Marketing, LLC, Find Click Engage, LLC, Fli Digital, Inc.,
Mundo Media (US), LLC, M Zone Marketing Inc., AppThis Holdings, Inc., Movil Wave S.a.r.l.,
Mundo Media (Luxembourg) S.a.r.]., and Mogenio 8.A. (collectively, the “Debtors”) acquired
for, or used in relation to a business carried on by the Debtors, being adjourned on consent from
the original application date of April 8, 2019, was heard this day at 330 University Avenue,

Toronto, Ontario.

ON READING the affidavit of Gary Ivany sworn Apri] 8, 2019 and the Exhibits thereto,
on reading the Pre-Filing Report of the Proposed Receiver (the “Pre-Filing Report”), and on
hearing the submissions of counsel for the Applicant, the Receiver, and the Respondents, no one
else appearing or served, and on reading the Consent of Ernst & Young Inc. to act as the

Receiver,
SERVICE

1. THIS COURT ORDERS that the time for service of the Notice of Application and the
Application is hereby abridged and validated so that this Application is properly returnable today

and hereby dispenses with further service thereof,
APPOINTMENT

2, THIS COURT ORDERS that pursuant to section 243(1) of the BIA and section 101 of
the CJA, Emst & Young Inc. is hereby appointed Receiver, without security, of all of the assets,
undertakings and properties of the Debtors acquired for, or used in relation to a business carried

on by the Debtors, including all proceeds thereof (the “Property”).

RECEIVER’S POWERS

3. THIS COURT ORDERS that the Receiver is hereby empowered and authorized, but not
obligated, to act at once in respect of the Property and, without in any way limiting the generality

of the foregoing, the Receiver is hereby expressly empowered and authorized to do any of the

following where the Receiver considers it necessary or Ces ey THAT THIS UA PRESENT ATTEST QUE CE
DOCUMENT, EACH PAGE OF DOCUMENT, DON'T CHACUNE
WHICH IS STAMPED WITH THE DES PAGES EST REVETUE OU

SEAL OFTHE SUPERIOR COURT © SCEAU DE LA COUR SUPERIEURE
OF JUSTICE ATTORONTO,'SA = DE JUSTICE A TORONTO, EST UNE
TAUE van OFTHE DOCUMENT = COPIE CONFORME DU DOCUMENT
ON FILE IN THIS OF FICE NS CE BUREAU

DATED AYORONTOMTHIS _ 225 PAO a t¢
FAIT A YORONTQVE
i Memon

RMISHAR Aegistral. Superior CoLmferenustice

 
   

 
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 24 of 39

Gl.

(a) to take possession of and exercise control over the Property and any and
all proceeds, receipts and disbursements arising out of or from the

Property;

(b) to receive, preserve, and protect the Property, or any part or parts thereof,
including, but not limited to, the changing of locks and security codes, the
relocating of Property to safeguard it, arranging for provision of utilities,
the engaging of independent security personnel, the taking of physical
inventories and the placement of such insurance coverage as may be

necessary or desirable;

(c) to manage, operate, and carry on the business of the Debtors, including the
powers to enter into any agreements, incur any obligations in the ordinary
course of business, cease to carry on all or any part of the business, or

cease to perform any contracts of the Debtors;

(d) to engage consultants, appraisers, agents, experts, auditors, accountants,
managers, counsel and such other persons from time to time and on
whatever basis, including on a temporary basis, to assist with the exercise
of the Receiver’s powers and duties, including without limitation those

conferred by this Order;

(e) to purchase or lease such machinery, equipment, inventories, supplies,
premises or other assets to continue the business of the Debtors or any part

or parts thereof;

(f) to receive and collect all monies and accounts now owed or hereafter
owing to the Debtors and to exercise all remedies of the Debtors in
collecting such monies, including, without limitation, to enforce any

security held by any of the Debtors;

(g) to settle, extend or compromise any indebtedness owing to the Debtors;

    
 

PE CEATIAY THAT THIS LA PRESENT ATTEST QUE CE
CU MENT, EACH PAGE OF COCUMENT, DON'T CHACUNE
4 STAMPED WITH THE DES PAGES EST RA E OU

AU [dE SUPERIOR COURT © SCE.AU DE LA COUR SU RIEURE
2° JUSTICE AT TORONTO, 5 A DE JUSTICE A TORONTO, EST UNE
Wilt COPY OF THE DOCUMENT — COPIE CONFORME DU DOCUMENT
LE NTRS OFFICE DANS CE BUREAU

Toms 2S wi Apel»
POLE wOUR DE
Lyvez Memon

“Registrar. Superior Court S#aastice
3
Ss

Rei
REYE

ATIEST QUE CE
DONT CHACUNE
ES EST civ
COUR SUPERS
TORONTO, EST
AME DU DOC

was
Ea
4889
Sais
wy bee &
fxtaad
age B58
Eageee
Fal Bios
cust
gs x5
aSehue

 

Case 19-11365-KBO Doc1 Filed 06/18/19 Page 25 of 39

 

(h)
(i)
i)
2
(k)
()

-4-

to execute, assign, issue and endorse documents of whatever nature in
respect of any of the Property, whether in the Receiver’s name or in the

name and on behalf of the Debtors, for any purpose pursuant to this Order;

to initiate, prosecute and continue the prosecution of any and all
proceedings and to defend all proceedings now pending or hereafter
instituted with respect to the Debtors, the Property or the Receiver, and to
settle or compromise any such proceedings. The authority hereby
conveyed shall extend to such appeals or applications for judicial review

in respect of any order or judgment pronounced in any such proceeding;

to market any or all of the Property, including advertising and soliciting
offers in respect of the Property or any part or parts thereof and

negotiating such terns and conditions of sale as the Receiver in its

discretion may deem appropriate;

to sell, convey, transfer, lease or assign the Property or any part or parts

thereof out of the ordinary course of business,

(i) without the approval of this Court in respect of any transaction not
exceeding $500,000, provided that the aggregate consideration for

all such transactions does not exceed $5,000,000; and

(ii) with the approval of this Court in respect of any transaction in
which the purchase price or the aggregate purchase price exceeds

the applicable amount set out in the preceding clause;

and in each such case notice under subsection 63(4) of the Ontario

Personal Property Security Act shall not be required.

to apply for any vesting order or other orders necessary to convey the
Property or any part or parts thereof, including any intellectual property, to
a purchaser or purchasers thereof, free and clear of any liens or

encumbrances affecting such Property;
wd

ve
\E
TUE Ou

Uj DE LA COUR SUPERIEUR

lik
DE JUSTICE A TORONTO, EST US:

reSi QUE Ce

SENT A
DOCUMENT, DONT CHAI
ST RE

LA >Re
DES PAGES

-
F

STHICH IS STAMPED WITH THE
SEAL OF THE SUPERIOR COURT

TRIS ISTO CERTIFY TAAT THIS
OCUMENT, EACH PAGE 0
OF JUSTICE AT TORONTO, S

~,

3
A

17

DANS CE BUREAL

 
  
   

A

THIS OFFCE
ug

TRUE COPY OF THE DOCUMENT © COPE CONFORME DU DOCUMENT
 TORON
‘ORON

ON FILE
DATED

a
ee

 

Case 19-11365-KBO Doc1 Filed 06/18/19 Page 26 of 39

(m)

(n)

(0)

(p)

(q)

(r)

(s)

(t)

«Sis

to report to, meet with and discuss with such affected Persons (as defined
below) as the Receiver deems appropriate on all matters relating to the
Property and the receivership, and to share information, subject to such

terns as to confidentiality as the Receiver deems advisable;

to register a copy of this Order and any other Orders in respect of the

Property against title to any of the Property;

to seek recognition of this Order in any jurisdiction where the Property of
the Debtors may be located, and to take any and all steps that it deems
appropriate or advisable with respect to enforcing this Order or any

subsequent Orders of this Court in all such jurisdictions;

to apply for any permits, licences, approvals or permissions as may be
required by any governmental authority and any renewals thereof for and

on behalf of and, if thought desirable by the Receiver, in the name of the
Debtors;

to enter into agreements with any trustee in bankruptcy appointed in
respect of the Debtors, including, without limiting the generality of the

foregoing, the ability to enter into occupation agreements for any property

owned or leased by the Debtors;

to exercise any shareholder, partnership, joint venture or other rights

which the Debtors may have;

to make an assignment in bankruptcy on behalf of any or all of the
Debtors; and

to take any steps reasonably incidental to the exercise of these powers or

the performance of any statutory obligations.

and in each case where the Receiver takes any such actions or steps, it shall be exclusively

authorized and empowered to do so, to the exclusion of all other Persons (as defined below),

including the Debtors, and without interference from any other Person.
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 27 of 39

THIS I$ TO CERTIFY THAT THIS LA PRESEN, ATTEST UE CL
DOCUMENT, EACH PAGE OF COCUMENT, DONT CHACUNE
WHICH IS STAMPED WITR THE WES PAGES EST REY ’

SEAL OFTHE SUPERIOR COURT © SCEAU DE LA COUR SUi2z#-2yF=
OF JUSTICE ATTORONTO,ISA = DE JUSTICE ATORONTO EST UM:

  
  

  
  
 
      
 

 

TRUE COPY OFTHE QDCUMENT = COPIE WE DU OOC UME

-6- ON FILE IN THIS OFFICE DANS CE BuRGe.,

DATED AT TOR DAY CF Agm\ a” ty

FAIT A TORO o

DUTY TO PROVIDE ACCESS AND CO-OPERATION TO THERE Uvez Memon
AZ Registrar sterneenen of Justi

4, THIS COURT ORDERS that (i) the Debtors, (ii) all of their current and former directors,
officers, employees, agents, accountants, legal counsel and shareholders, and all other persons
acting on their instructions or behalf, and (iii) all other individuals, firms, corporations,
governmental bodies or agencies, or other entities having notice of this Order (all of the
foregoing, collectively, being “Persons” and each being a “Person”) shall forthwith advise the
Receiver of the existence of any Property in such Person’s possession or control, shall grant
immediate and continued access to the Property to the Receiver, including any Property
accessible on such Person’s electronic devices, and shall deliver all such Property to the Recciver

upon the Receiver’s request.

5. THIS COURT ORDERS that all Persons shall forthwith advise the Receiver of the
existence of any books, documents, securities, contracts, orders, corporate and accounting
records, and any other papers, records and infonnation of any kind related to the business or
affairs of the Debtors, and any computers, computer programs, computer tapes, computer disks,
or other data storage media, or software containing any such information (the foregoing,
collectively, the “Records”) and any other technology, whether created by the Debtors or used
by the Debtors in their business (the “Technology”) in that Person’s possession or control, and
shall provide to the Receiver or permit the Receiver to make, retain and take away copies thereof
and grant to the Receiver unfettered access to and use of accounting, computer, software and
physical facilities relating thereto, provided however that nothing in this paragraph 5 or in
paragraph 6 of this Order shall require the delivery of Records, or the granting of access to
Records, which may not be disclosed or provided to the Receiver due to the privilege attaching
to solicitor-client communication or due to statutory provisions prohibiting such disclosure. All
such Persons shall preserve the Records, Property, and Technology in their original format and
shall not alter, amend, erase or destroy any Records, Property, or Technology without the prior

written consent of the Receiver,

6. THIS COURT ORDERS that if any Records, Property, or Technology are stored or
otherwise contained on a computer or other electronic system of information storage, whether by
independent service provider or otherwise, all Persons in possession or control of such Records,

Property, or Technology shall forthwith give unfettered access to the Receiver for the purpose of
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 28 of 39

i HIS 1S TO CERTIFY THAT THIS LA PRESENT ATTEST QUE CE
NOCUMENT, EACH PAGE OF DOCUMENT. DON'T CHACUNE
WHICH IS STAMPED WITH THE DES PAGES EST REVETUE DU

SEALOF THE SUPERIOR COURT © SCEAU DE LA COUR SUPERIEUIRE
OF JUSTICE ATTORONTO,S A = DE JUSTICE A TORONTO, EST UNE
TRUE COPY OF THE DOCUMENT © COPIE CONFORME DY DOCUMENT

27 - ON FILE IN THIS a e CONSERVE DANS CE BUREAL)
DATED AT TOROKO TS <2 pave Apa] a 1*
FAIT ATORO
allowing the Receiver to recover and fully copy all of the information gontained Therein wlte¥Rt AT aMenan

 

“HEGISTAAR sirar, Sipe riGe REPRIER int of Just
by way of printing the information onto paper or making copies of computer He's! or such other

manner of retrieving and copying the information as the Receiver in its discretion deems
expedient, and shall preserve such Records, Property, and Technology in their original format
and shall not alter, amend, erase or destroy any Records, Property, or Technology without the
prior written consent of the Receiver. Further, for the purposes of this paragraph, all Persons
shall provide the Receiver with all such assistance in gaining immediate access to the
information in the Records, Property, and Technology as the Receiver may in its discretton
require including providing the Receiver with instructions on the use of any computer or other
system and providing the Receiver with any and all access codes, account names and account

numbers that may be required to gain access to the information.

We THIS COURT ORDERS that the Receiver shall provide each of the relevant landlords
with notice of the Receiver’s intention to remove any fixtures from any leased premises at least
seven (7) days prior to the date of the intended removal. The relevant landlord shall be entitled
to have a representative present in the leased premises to observe such removal and, if the
landlord disputes the Receiver’s entitlement to remove any such fixture under the provisions of
the lease, such fixture shall remain on the premises and shall be dealt with as agreed between any
applicable secured creditors, such landlord and the Receiver, or by further Order of this Court
upon application by the Receiver on at least two (2) days’ notice to such landlord and any such

secured creditors,

8. THIS COURT ORDERS that no Person may copy, transfer, send, or otherwise remove
any Records or Technology, including, without limitation, information technology or intellectual

property, in any form whatsoever, without the prior written consent of the Receiver.

9, THIS COURT ORDERS that the Receiver may send a notice of this Order to any Person
who the Receiver believes has had access to any Records or Technology including, without
limiting the generality thereof, any information technology or intellectual property that is used in
the Debtors’ business, and require such Person to confirm that they have not created, transferred,
sent or retained any copies of such Records or Technology. In the event any Person has created,

transferred, sent or retained copies of the Records or Technology, the Receiver shall require such
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 29 of 39

-8-

Person to return, delete, destroy, or remove, or cause to be returned, as appropriate, such copies,

Any Person who receives such notice shall comply therewith.
NO PROCEEDINGS AGAINST THE RECEIVER

10. THIS COURT ORDERS that no proceeding or enforcement process in any court or
tribunal (each, a “Proceeding”), shall be commenced or continued against the Receiver except

with the written consent of the Receiver or with leave of this Court,

NO PROCEEDINGS AGAINST THE DEBTORS OR THE PROPERTY

11, THIS COURT ORDERS that no Proceeding against or in respect of the Debtors or the
Property shall be commenced or continued except with the written consent of the Receiver or
with leave of this Court and any and all Proceedings currently under way against or in respect of

the Debtors or the Property are hereby stayed and suspended pending further Order of this Court.

NO EXERCISE OF RIGHTS OR REMEDIES

12, THIS COURT ORDERS that all rights and remedies against the Debtors, the Receiver, or
affecting the Property, are hereby stayed and suspended except with the written consent of the
Receiver or leave of this Court, provided however that this stay and suspension does not apply in
respect of any “eligible financial contract” as defined in the BIA, and further provided that
nothing in this paragraph shall (i) empower the Receiver or the Debtors to carry on any business
which the Debtors are not lawfully entitled to carry on, (ii) exempt the Receiver or the Debtors
from compliance with statutory or regulatory provisions relating to health, safety or the
environment, (iii) prevent the filing of any registration to preserve or perfect a security interest,

or (iv) prevent the registration of a claim for lien.

NO INTERFERENCE WITH THE RECEIVER

13. THIS COURT ORDERS that no Person shall discontinue, fail to honour, alter, interfere
with, repudiate, terminate or cease to perform any right, renewal right, contract, agreement,

licence or permit in favour of or held by any of the Debtors, without written consent of the

Receiver or leave of this Court. HiS 1S TO CERTIFY THAT THIS LA PRESENT ATTEST QUE CE
OCUMENT, EACH PAGE OF DOCUMENT “DONT i SHANE
‘“HHICH IS STAMPED WITH THE DES AGES EST REVETUE OU

SEAL OF THE SUPERIOR COURT © SCEAU DE LA
OF JUSTICE ATTORONTO,SA DE JUSTKE A TORON 0 rESTONE
TRUE COPY OF THE DOCUMENT — COPE CONFORME OU DOCUMENT

CN FILE IN TH = “Pont ANS CE BUREAU)
DATED ATT mys eal 2
FATT JOUR DE

Uvez Memon
Tearsth A rar. Superior GREREP Of Justice

 
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 30 of 39

(HIS 1S TO CERTIFY THAT THiS LA PRESENT ATTEST QUE Ce
NOCUMENT, EACH PAGE OF DOCUMENT. DONT GHACUNE
WHICH IS STAMPED WITH THE DES PAGES EST REVETUE Du

SEAL OF THE SUPERIOR COURT E
OF JUSTICE AT TORONTO, S.A Pe ASTiCe AROS erie
TAUE COPY MF THE DOCUMENT — COPE CONFOAKE DU DOCUMEN:

IS OFFIGE CONSERVE DANS CE BUREAU

rR gig Ae a

Uvez Memon

Sores Registrar, SUpSnoleenart of Justict
14. | THIS COURT ORDERS that all Persons having oral or written agreements with the

   

CONTINUATION OF SERVICES

 

Debtors or statutory or regulatory mandates for the supply of goods and/or services, including
without limitation, all computer software, communication, technology and other data services,
centralized banking services, payroll services, insurance, transportation services, utility or other
services to the Debtors are hereby restrained until further Order of this Court from discontinuing,
altering, interfering with or terminating the supply of such goods or services as may be required
by the Receiver, and that the Receiver shall be entitled to the continued use of the Debtors’
current telephone numbers, facsimile numbers, internet addresses and domain names, provided in
each case that the normal prices or charges for all such goods or services received after the date
of this Order are paid by the Receiver in accordance with normal payment practices of the
Debtors or such other practices as may be agreed upon by the supplier or service provider and

the Receiver, or as may be ordered by this Court.

RECEIVER TO HOLD FUNDS

15. THIS COURT ORDERS that all funds, monies, cheques, instruments, and other forms of
payments received or collected by the Receiver from and after the making of this Order from any
source whatsoever, including without limitation the sale of all or any of the Property and the
collection of any accounts receivable in whole or in part, whether in existence on the date of this
Order or hereafter coming into existence, shall be depasited into (1) one or more new accounts to
be opened by the Receiver, or (ii) by the Receiver exercising exclusive control over the existing
accounts of the Debtors (the “Post Receivership Accounts”) and the monies standing to the
credit of such Post Receivership Accounts from time to time, net of any disbursements provided
for herein, shall be held by the Receiver to be paid in accordance with the terns of this Order or

any further Order of this Court.

EMPLOYEES

16. THIS COURT ORDERS that all employees of the Debtors shall remain the employees of
the Debtors until such time as the Receiver, on the Debtors’ behalf, may terminate the
employment of such employees. The Receiver shall not be liable for any employee-related

liabilities, including any successor employer liabilities as provided for in section 14,06(1.2) of
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 31 of 39

-10-

 

/HIS.1S TO CERTIFY THAT THIS LA PRESENT ATTEST QUE CE
OOCUMENT, EACH PAGE OF DOCUMENT. DON'T CHACUNE
HICH IS STAMPED WITH THE DES PAGES EST REVETUE DU
SEAL OF THE SUPERIOR COURT SCRA DE LA COUR SUPERIEURE
GF JUSTICE ATTORONTO.S A DE JUSTICE A TORONTO, EST UNE
RUE COPY OF THE ie CUNT COPE CONFORME DU DOCUMENT
ON FILE IN CONSERVE DANS CE BUREAU)

DATED artgfonto 825 ove Apwl on 19

TORQNTO JOUR DE

FAIT
“Uvez Memon

   

the BIA, other than such amounts as the Receiver may specifi

     

Registrar. >! oe
respect of its obligations under sections 81.4(5) or 81.6(3) of the BIA or aneer the Wage Earner

Protection Program Act.

PIPEDA

17. THIS COURT ORDERS that, pursuant to clause 7(3)(c) of the Canada Personal
Information Protection and Electronic Documents Act, the Receiver shall disclose personal
information of identifiable individuals to prospective purchasers or bidders for the Property and
to their advisors, but only to the extent desirable or required to negotiate and attempt to complete
one or more sales of the Property (each, a “Sale”). Each prospective purchaser or bidder to
whom such personal information is disclosed shall maintain and protect the privacy of such
information and limit the use of such information to its evaluation of the Sale, and if it does not
complete a Sale, shall return all such information to the Receiver, or in the alternative destroy all
such information. The purchaser of any Property shall be entitled to continue to use the personal
information provided to it, and related to the Property purchased, in a manner which is in all
material respects identical to the prior use of such information by the Debtors, and shall return all
other personal information to the Receiver, or ensure that al] other personal information is

destroyed.

LIMITATION ON ENVIRONMENTAL LIABILITIES

18, THIS COURT ORDERS that nothing herein contained shall require the Receiver to
occupy or to take control, care, charge, possession or management (separately and/or
collectively, ‘“Possession”) of any of the Property that might be environmentally contaminated,
might be a pollutant or a contaminant, or might cause or contribute to a spill, discharge, release
or deposit of a substance contrary to any federal, provincial or other law respecting the
protection, conservation, enhancement, remediation or rehabilitation of the environment or
relating to the disposal of waste or other contamination including, without limitation, the
Canadian Environmental Protection Act, the Ontario Environmental Protection Act, the Ontario
Water Resources Act, or the Ontario Occupational Health and Safety Act and regulations
thereunder (the “Environmental Legislation”), provided however that nothing herein shall

exempt the Receiver from any duty to report or make disclosure imposed by applicable

+ Justice
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 32 of 39

HIS IS YO CERTIFY THAT THIS LA PRESENT ATTEST QUE Cz
SOCUMENT, EACH PAGE OF COCUMENT, DON'T CRACUNE
HICH IS STAMPED WITH THE DES PAGES EST REVETWE Dx

iE AL OF THE SUPERIOR COURT = SCEAU DE LA COUR SUPERIEURE
OF JUSTICE ATTORONTO, SA = DE JUSTICE A TORONTO, EST UNE
(RUE COPY OF THE ent COPE CONFORME DU DOCUMENT
ON FILE IN THIS OFFICE CONSERVE DANS CE BUREAU

-I1- DATED ATT oms 2S savor Apmal 2 F
YOUR DE

FAITATO
Uvez Memon

 
     
 
 

Environmental Legislation, The Receiver shall not, as a resulta of dustic

Registrar
pursuance of the Receiver’s duties and powers under this Order, be deemed to be in Possession

of any of the Property within the meaning of any Environmental Legislation, unless it is actually

in possession,

LIMITATION ON THE RECEIVER'S LIABILITY

19. THIS COURT ORDERS that the Receiver shall incur no liability or obligation as a result
of its appointment or the carrying out the provisions of this Order, save and except for any gross
negligence or wilful misconduct on its part, or in respect of its obligations under sections 81.4(5)
or 81.6(3) of the BIA or under the Wage Earner Protection Program Act. Nothing in this Order
shall derogate from the protections afforded the Receiver by section 14.06 of the BIA or by any

other applicable legislation.

RECEIVER’S ACCOUNTS

20, THIS COURT ORDERS that the Receiver and counsel to the Receiver shall be paid their
reasonable fees and disbursements, in each case at their standard rates and charges unless
otherwise ordered by the Court on the passing of accounts, and that the Receiver and counsel to
the Receiver shall be entitled to and are hereby granted a charge (the “Receiver’s Charge”) on
the Property, as security for such fees and disbursements, both before and after the making of
this Order in respect of these proceedings, and that the Receiver’s Charge shall form a first
charge on the Property in priority to all security interests, trusts, liens, charges and
encumbrances, statutory or otherwise, in favour of any Person, but subject to sections 14.06(7),
81,4(4), and 81,6(2) of the BIA.

21, THIS COURT ORDERS that, subject to the prior approval of such accounts by the
Applicant, the Receiver shall be at liberty from time to time to apply reasonable amounts, out of
the monies in its hands, against its fees and disbursements, including legal fees and

disbursements, incurred at the standard rates and charges of the Receiver or its counsel,
FUNDING OF THE RECEIVERSHIP

22. THIS COURT ORDERS that the Receiver be at liberty and it is hereby empowered to

borrow from the Bank by way of a revolving credit or otherwise, such monies from time to time
Case 19-11365-KBO Doc1 Filed 06/18/90 cae. OBs0f 39 4 PAESENT ATTEST QUE GE
DOCUMENT, EAGH PAGE OF DOCUMENT, OONT CHACUNE

{UHIGH (8 STAMPED WITH THE DES PAGES EST REVETUE OU

SEAL OF THE SUPERIOR COURT — SCEAU DE LA COUR SUPERIEURE

OF JUSTICE AT TORONTO, SA DE JUSTICE A TORONTO, EST UNE

FRUE CORY OR THE DOCUMENT COPE CORFORVE 2U DOCUMENT

ON FILE IN THIS OFFIC RE DANS CE BUREAJ
- ATEDATT « Ll _« +f
“a mal Uvez Memon

   

as it may consider necessary or desirable, provided that the a standing principal anTeUi Ges
not exceed $1,000,000 (or such greater amount as this Court may by further Order authorize) at
any time, at such rate or rates of interest as it deems advisable for such period or periods of time
as it may arrange, for the purpose of funding the exercise of the powers and duties conferred
upon the Receiver by this Order, including interim expenditures. The whole of the Property shall
be and is hereby charged by way of a fixed and specific charge (the “Receiver’s Borrowings
Charge”) as security for the payment of the monies borrowed, together with interest and charges
thereon, in priority to all security interests, trusts, liens, charges and encumbrances, statutory or
otherwise, in favour of any Person, but subordinate in priority to the Receiver’s Charge and the
charges as set out in sections 14.06(7), 81.4(4), and 81.6(2) of the BIA.

23. THIS COURT ORDERS that neither the Receiver’s Borrowings Charge nor any other
security granted by the Receiver in connection with its borrowings under this Order shall be

enforced without leave of this Court.

24. THIS COURT ORDERS that the Receiver is at liberty and authorized to issue certificates
substantially in the form annexed as Schedule “A” hereto (the “Receiver’s Certificates”) for any

amount borrowed by it pursuant to this Order.

25. THIS COURT ORDERS that the monies from time to time borrowed by the Receiver
pursuant to this Order or any further order of this Court and any and all Receiver’s Certificates
evidencing the same or any part thereof shall rank on a pari passu basis, unless otherwise agreed

(o by the holders of any prior issued Receiver’s Certificates,

SERVICE AND NOTICE

26, THIS COURT ORDERS that the E-Service Protocol of the Commercial List (the
“Protocol”) is approved and adopted by reference herein and, in this proceeding, the service of
documents made in accordance with the Protocol (which can be found on the Commercial List

website at http://w ww.ontariocourts. ca/scj/practice/pructice-directions/toronto/e-service-

 

protocol/) shall be valid and effective service. Subject to Rule 17.05 this Order shall constitute
an order for substituted service pursuant to Rule 16.04 of the Rules of Civil Procedure, Subject to
Rule 3,01(d) of the Rules of Civil Procedure and paragraph 21 of the Protocol, service of

documents in accordance with the Protocol will be effective on transmission, This Court further

Frettt of Justic
Case 19-11365-KBO Doc1 Filed 06/18/19. Page, 34.of 39 apne ATTEST QUE C8

a NT, EACH PAGE OF WENT, OONT CHACUNE

cn s TE AAbeD WITH THE Bes HAgeS EST REVETUE oY
SEAL OF THE SUPERIOR COURT © SCEAU DE LA COUR SUPEREURE
OF UUSTICE AT TORONTO, 8 A aA Sate wuss ee
TRUE COPY OFTHE DOCUMENT — COPIE CONFORWE DU DOCU

ileal _ ae
-13- oarep ar ofonnoyfis 2 9 a5 parce _Apnn\ _ _Agn\__z 14.
an Uvez Memon
TmrerEsiar of Justic

orders that a Case Website shall be established in accordQe bith mRPAlal ith the
following URL: www.ey.com/ca/mundo.

27, THIS COURT ORDERS that if the service or distribution of documents in accordance
with the Protocol is not practicable, the Receiver is at liberty to serve or distribute this Order, any
other materials and orders in these proceedings, any notices or other correspondence, by
forwarding true copies thereof by prepaid ordinary mail, courier, personal delivery, email, or
facsimile transmission to the Debtors’ creditors or other interested parties at their respective
addresses as last shown on the records of the Debtors and that any such service or distribution by
courier, personal delivery, email, or facsimile transmission shall be deemed to be received on the
next business day following the date of forwarding thereof, or if sent by ordinary mail, on the

third business day after mailing.

RETENTION OF LAWYERS

28, THIS COURT ORDERS that the Receiver may retain solicitors to represent and advise
the Receiver in connection with the exercise of the Receiver’s powers and duties, including
without limitation, those conferred by this Order. The Receiver is specifically authorized and
permitted to use Thornton Grout Finnigan LLP, solicitors for the Applicant herein, as its own
counsel in respect of any matter where there is no conflict of interest. In respect of any legal
advice or issue where a conflict may exist or arise in respect of the Applicant and the Receiver or

a third party, the Receiver shall utilize its independent counsel.
GENERAL
29. THIS COURT ORDERS that the Receiver may from time to time apply to this Court for

advice and directions in the discharge of its powers and duties hereunder.

30. THIS COURT ORDERS that nothing in this Order shall prevent the Receiver from acting

as a trustee in bankruptcy of any of the Debtors.

31. THIS COURT HEREBY REQUESTS the aid and recognition of any court, tribunal,
regulatory or administrative body having jurisdiction in Canada, in the United States and the

Grand Duchy of Luxembourg to give effect to this Order and to assist the Receiver and its agents
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 35 of 39

-14-

in carrying out the terms of this Order. All courts, tribunals, regulatory and administrative
bodies are hereby respectfully requested to make such orders and to provide such assistance to
the Receiver, as an officer of this Court, as may be necessary or desirable to give effect to this

Order or to assist the Receiver and its agents in carrying out the terms of this Order.

32, THIS COURT ORDERS that the Receiver be at liberty and is hereby authorized and
empowered to apply to any court, tribunal, regulatory or administrative body, wherever located,
for the recognition of this Order and for assistance in carrying out the terms of this Order, and
that the Receiver is authorized and empowered to act as a representative in respect of the within
proceedings for the purpose of having these proceedings recognized in a jurisdiction outside

Canada.

33. THIS COURT ORDERS that the Applicant shall have its costs of this Application, up to
and including entry and service of this Order, provided for by the terms of the Application
security or, if not so provided by the Applicant’s security, then on a substantial indemnity basis
to be paid by the Receiver from the Debtors’ estates with such priority and at such time as this

Court may determine.

34, THIS COURT ORDERS that any interested party may apply to this Court to vary or
amend this Order on not less than seven (7) days’ notice to the Receiver and to any other party
likely to be affected by the order sought or upon such other notice, if any, as this Court may

order.

ENTERED AT / INSCRIT A TORONTO

ON / BOOK NO:
LE / DANS LE REGISTRE NO:

APR 09 2019

peaypan: WY

 

 

(Hi 6S 10 CERTIFY THAT THIS LA SHESEN] ATTEST QUE CE
OGUMENT, EACH PAGE OF OGSUMENT, DONT CHACUNE
WHICH IS STAMPED WITH THE DES PAGES EST REVETUE DU

SEAL OF THE SUPERIOR COURT © SCEAU DE LA COUR SUPERIEURE
OF UUSTICE AT TORONTO'S A = DE JUSTICE A TORONTO, EST UNE
TAUE COPY OF THE MENT — COPE CONFORME OU DOCUMENT
ON FILE IN THIS OFFIC CONSERVE DANS CE BUREAL

Dare 108 roms 25 oaror_ Agwl x 14_

   
 
 
   

eettet Justice
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 36 of 39

ity iS 70 CERTIFY THAT THIS LA PRESENT ATTEST QUE Cé
“OCUMENT, EACH PAGE OF DOCUMENT, DON'T CHACUNE
HICH 1S STAMPED WITH THE DES PAGES EST REVETWE DU

EAL OFTHE SUPERIOR COURT © SCEAU DE LA COUR SUPERIEURE
OF WUSTICE ATTORONTO.IS A = DE JUSTICE A TORONTO, EST UNE
TRUE COPY OF THE DOCUMENT © COPIE CONFORME DU DOCUMENT

ON FILBAN THIS OFFICE CONSERVE DANS CE BUREAL
DATEBAT TOR os 25 mye AGA 2 14.
FAIA TOROMO LE JOUR DE

ee Uvez Memon
RECEIVER CERTIFICATE “68IMR on ictrar, Sunerion CORT St Justi

SCHEDULE “A”

CERTIFICATE NO,
AMOUNT $__

1, THIS IS TO CERTIFY that Emst & Young Inc., the receiver (the “Receiver”) of the
assets, undertakings and properties of Mundo Media Ltd., Mundo Inc., 2538853 Ontario Ltd.,
2518769 Ontario Ltd., 2307521 Ontario Inc., 36 Labs, LLC., Active Signal Marketing, LLC,
Find Click Engage, LLC, Fli Digital, Inc., Mundo Media (US), LLC, M Zone Marketing Inc.,
AppThis Holdings, Inc., Movil Wave S.a.r.1., Mundo Media (Luxembourg) 8.a.r.1,, and Mogenio
S.A. (together, the “Debtors”) acquired for, or used in relation to a business carried on by the
Debtors, including all proceeds thereof (collectively, the “Property”) appointed by Order of the
Ontario Superior Court of Justice (Commercial List) (the “Court”) dated the 9" day of April,
2019 (the “Order”) made in an action having Court file number ___, has
received as such Receiver from the holder of this certificate (the “Lender”) the principal sum of
$ , being part of the total principal sum of $ ___ which the Receiver is

authorized to borrow under and pursuant to the Order.

2 The principal sum evidenced by this certificate is payable on demand by the Lender with
interest thereon calculated and compounded [daily / monthly] not in advance on the day
of each month after the date hereof at a notional rate per annum equal to the rate of per

cent above the prime commercial lending rate of Bank of from time to time.

BE Such principal sum with interest thereon is, by the terms of the Order, together with the
principal sums and interest thereon of all other certificates issued by the Receiver pursuant to the
Order or to any further order of the Court, a charge upon the whole of the Property, in priority to
the security interests of any other person, but subject to the priority of the charges set out in the
Order and in the Bankruptcy and Insolvency Act, and the right of the Receiver to indemnify itself

out of such Property in respect of its remuneration and expenses,

4, All sums payable in respect of principal and interest under this certificate are payable at

the main office of the Lender at Toronto, Ontario.
Case 19-11365-KBO Doc1 Filed 06/18/19 Page 37 of 39

-2-

5, Until all liability in respect of this certificate has been terminated, no certificates creating
charges ranking or purporting to rank in priority to this certificate shall be issued by the Receiver

to any person other than the holder of this certificate without the prior written consent of the

holder of this certificate.

6. The charge securing this certificate shall operate so as to permit the Receiver to deal with

the Property as authorized by the Order and as authorized by any further or other order of the

Court.

7. The Receiver does not undertake, and it is not under any personal liability, to pay any

sum in respect of which it may issue certificates under the terms of the Order,

DATED the day of 20

Ernst & Young Inc., solely in its capacity
as Receiver of the Property, and not in its
personal capacity

 

Per:
Name:
Title:
81S 10 CERTIFY THAT THIS LA PRESEN) ATTEST GU
/OCUMENT, EACH PAGE OF OOCUMENT: CONT SACUNE
HICH IS STAMPED WITH THE DES PAGES EST REVETUE Ci

-2AL OF THE SUPERIOR COURT © SCEAU DE LA COUR SUPERIEURE
“WF IUSTICE ATTORONTO,IS.A OE JUSTICE A TORONTO, EST UNE
“AWE COPY OF THE MENT — COPE CONFORME DU DOCUMENT
ON FILE IN THIS OFF CONSERVE DANS CE BUREAU

DAY OF Aen | oy

YOUR DE
Uvez Memon

Tegistrar—SrgReRAEE Out of lustic

   
Case 19-11365-KBO Doc1_ Filed 06/18/19

Page 38 of 39

iis 19 TO GEATIFY THAT THIS UA ese. AEST GUE CE
DOCUMENT, EACH PAGE OF SOCUMENT, DONT CHACUNE
WHICH I& STAMPED WITH THE DES PAGES EST REVETUE

SEAL OF THE SUPERIOR COURT SOEAU DE LA COUR SUPERIEURE
OF JUSTICE AT TORONTO, 'S A DE JUSTICE A TORONTO, EST UNE
OF THE WENT © COPE MENT

  
 

TAUE COPY
ON FILEAN THIS OFF

TRAR Regist

ME ON DOCU

RYE DARS CE BUREAL
aTeg Ar TOROMOTHS 22%. DAY CF 2 lh
r LE “OUR DE

Uvez Memon
rar, Superior Conn Her Justice
epe BS) JO eg. = kes suvondddy aip Io} SIaAMeET

 

esit-poe (018). fo.) VMOULsUSqI :[reUly
(ABPESS #OS'D oulsueg jaqpey

scco-bos (ot) PL / PO FHS -preug
Ad €6EFE FOSD PIAL “EE

~ FETEl-pos (Gir) ey

: LAI SISIN NO ‘owoioL
Q0ZE ajing 49M PHS HOBIE HOT

“ aQues uoluIWOg-ooi0], WAOL BOM CLL
"2s Sgn] ues jnory wopioyy,

 

(49At909Q] SuRUIoddz)
wWadHuo

 

OFAOIO], Je PeouswIMMOD ssuIpssserg
(LETT TVIDAAWINOD)
GOLLSOL AO LAND WORTAdAS:
OTAIV.INO

 

 

Case 19-11365-KBO Doc1 Filed 06/18/19 Page 39 of 39

T900-L2221900-61-AD “ON SILZ yD
syaspuodsay yueoddy
39 “CLT VIGGIW OGNAW ~ pur - VAVNY? 40 INV" T¥A0N

popusure se ‘¢-q *2 ‘Sg6l “O'S ‘PY Couanjosuy pun Aojdnayisg
amp Jo (Lepz wonsag yo rAsWeU ayy Ul PUR ‘papueure se “Ep > 0661 “O'S PF azysny fo sjinoD ayy Jo [OT U0NIg FO AALLVW 4H. NI

~Y

s
